OPINION
Opinion by
Justice FITZGERALD.
Appellant’s brief is overdue. By letter dated October 5, 2012, we notified appellant the time for filing her brief had expired. We directed appellant to file her brief and an extension motion within ten days. We cautioned appellant that failure to do so would result in the dismissal of this appeal. To date, appellant has not filed her brief, an extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 38.8(a)(1); 42.3(b),(c).